Citation Nr: 1718713	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation in excess of 60 percent for residuals of prostate cancer, status post radical prostatectomy with surgical scar, from April 24, 2012.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA), which reduced the rating for the Veteran's residuals of prostate cancer, status-post prostatectomy, from 100 to 30 percent disabling, effective January 1, 2012 (first of the month after 60 days from notification of the proposed action).

In a June 2012 rating decision, the RO increased the rating for prostate cancer residuals from 30 to 60 percent, effective April 24, 2012.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.  The issue on appeal was correctly identified, and the Veteran's testimony as to symptoms was elicited at the hearing.  The Veteran was also specifically told what evidence was needed in order to support his claim.  The duties under 38 C.F.R. § 3.103 have been met.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In January 2016, the Board assigned a 100 percent rating under DC 7528 from January 1, 2012, through April 23, 2012 and remanded the above issue for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the appeal period, evidence of record shows that the Veteran's prostate cancer residuals, status post radical retropubic prostatectomy, were manifested by voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed at least than 4 times per day.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for prostate cancer residuals, status post radical retropubic prostatectomy have not been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Higher Rating Residuals of Prostate Cancer

The Veteran's prostate cancer residuals have been rated under Diagnostic Code 7528.  Effective April 24, 2012, the RO assigned a 60 percent rating for the Veteran's prostate cancer residuals based primarily on evidence reflecting that his disability required the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (urinary leakage).  The Board notes that the criteria for voiding dysfunction allow for a maximum rating of 60 percent under DC 7528; thus, no higher schedular rating is possible based on voiding dysfunction.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Under Diagnostic Code 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e) of this chapter.  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115 (b), Diagnostic Code 7528.

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a maximum 60 percent rating is warranted.  A higher rating may not be awarded for prostate cancer residuals unless there is evidence of significant renal dysfunction.  Id. 

Renal dysfunction with persistent edema and albuminuria with BUN (blood urea nitrogen) 40 to 80 mg %; or, creatinine 4 to 8mg %; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants the assignment of an 80 percent evaluation.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg %; or, creatinine more than 8mg %; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants the assignment of a 100 percent evaluation.  Id. 

When rating for urinary frequency, the maximum rating is 40 percent; as such, these provisions need not be considered as it does not provide for an evaluation higher than 60 percent.  Likewise, provisions for rating for obstructed voiding and urinary tract infections need not be considered herein as the maximum evaluation is 30 percent; thus these diagnostic codes also do not permit for a higher evaluation than 60 percent.  Id.  In addition, rating criteria do not permit the assignment of separate ratings for renal dysfunction or urinary frequency.  See also 38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).

In a June 2012 rating decision, the RO increased the rating from 30 to 60 percent disabling, effective April 24, 2012, based on the Veteran's residual voiding dysfunctions.

A June 2012 private treatment record from Dr. Z. S. noted that a history of prostate cancer that was in remission.  VA treatment records from April 2012 through March 2016, showed a prostate-specific antigen (PSA) of .02 ng/dl in March 2016.

In a March 2016 VA genitourinary examination report, the Veteran indicated that he was diagnosed with adenocarcinoma of the prostate in November 2002; had a prostatectomy in February 2003; and had a recurrence in November 2009 (PSA level was .33), which he was treated with radiation and his PSA level was reduced to .11 ng/dl.  He reported having nocturia and wearing liners when asleep; urinary frequency 3 to 4 times per day and wearing liners; changing four liners per day.  Void intervals were between 1 and 2 hours in the day and 3 to 4 times at night.  

On physical examination, the midline, lower abdomen, vertical scar was shown to be well-healed and measure length 10cm x width 0.3 centimeters.  The Veteran had no hernias or rectal masses and a surgically absent prostate.  Test results were listed as PSA of 0.02 ng/dl with as well as creatinine of 1.16 and urea nitrogen of 16.  It was noted that prostate cancer caused significant occupation effects with urinary incontinence impacting occupational activities.  The examiner commented that prostate cancer was in remission.  Residuals of radical prostatectomy were noted to include erectile dysfunction, urinary incontinence requiring protection, erectile dysfunction; and mild diarrhea.  

At no point from April 24, 2012 forward did the Veteran's genitourinary symptomatology meet the criteria for the assignment of a rating in excess of 60 percent.  Evidence of record, including the March 2016 VA examination findings, VA treatment records, and lay assertions of the Veteran, showed that the his voiding dysfunction continues to be his predominant prostate cancer residual.  It reflected that his voiding dysfunction caused urine leakage and led him to change absorbent material, at least, 4 times a day.  These symptoms meet the criteria for the currently assigned 60 percent rating under Diagnostic Code 7528.  However, evidence of record clearly does not indicate that he suffered from any renal dysfunction or active malignant neoplasms of the genitourinary system.

The Board has also considered the evidence of erectile dysfunction.  In that regard, he is receiving special monthly compensation for loss of use of a creative organ as well as disability compensation benefits for complete erectile dysfunction associated with prostate cancer.  Further, he already receives a total disability rating based on individual unemployability.  The Board has also determined that a separate, compensable evaluation is not warranted for his well-healed abdominal surgical scar under 38 C.F.R. § 4.118.

The Veteran's primary assertion is that the 100 percent disability rating should be re-established given the aggressive nature of his cancer and the need to keep a watchful eye on the condition.

In this case, the Veteran's statements are competent evidence to report his prostate cancer residual symptoms, such as frequency of changing absorbent pads, because this requires only personal knowledge as it comes to him through his senses.  Indeed, the medical examiner considered the Veteran's statements as to his symptoms when making findings.  However, the evidence of record does not indicate that the assignment of an increased evaluation is warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating genitourinary disabilities. 

The Board also notes that his symptoms are expressly contemplated by the schedular criteria set forth in DC 7528.  The regulations and case law expressly considers the Veteran's cancer.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.  38 C.F.R. § 3.321 (b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, he has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is thus neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the assignment of an evaluation in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy, on a schedular basis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




II.  Duties to Notify and Assist

The VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016). 

The RO's January 2010 letter to the Veteran satisfied the duty to notify provisions §3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

Additionally, the January 2010 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating. Moreover, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening affected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case. VA has obtained the Veteran's service treatment records, service personnel records, and VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination in March 2016 that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Further, Further, the RO/AMC substantially complied with the prior remand directive by obtaining available treatment records and a VA examination that described all pathology and functional impairment associated with the Veteran's service-connected prostate cancer.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).


ORDER

Entitlement to an evaluation in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy, on a schedular basis, is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


